DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining unit”, “lane obtaining unit”, and “lane supplementing unit” in claims 14-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “determining units” mentioned in the above claims can be found FIG. 13 is a block diagram of a lane center determining apparatus according to an embodiment of this application. The apparatus has functions implementing the foregoing method examples. The functions may be implemented by using hardware, or may be implemented by hardware executing corresponding software. The apparatus may include: an obtaining module 1301, a first determining module 1302, a second determining module 1303 and a third determining module 1304.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2,4-9,11-14,16-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process, specifically identifying lane-centering information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as a processor. Mere instructions to apply an exception using a generic hardware component cannot provide an inventive concept.

The applicant is broadly claiming the concept of recognizing and obtaining lane information to the vehicle user, specifically target lane center information. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for relating vehicle lane information to a user based on the recognized road environment and downloaded information from a database. Thus, the claims are directed to an abstract idea of a mental processes. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of mere data collection and presenting. Thus, the claim is directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of a storing information of the two endpoints as merely storing data. Merely storing data cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Claims 2, 14, 12, and 21 recite a method and apparatus for organizing and plotting points along a parametric curve for a vehicle path, specifically a Bezier curve, and sequentially connecting points along the parametric curve. These claims when given broadest reasonable interpretation are merely directed towards organizing data and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional 
Claims 4, 16-17, and 24 recite a method and apparatus for determining lane line segments that are absent using neighboring road segments. These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 4, 16-17, and 24 are directed to a judicial exception.
Claims 5-7 and 18 recite a method and apparatus for determining lane information, such as endpoints, using neighboring lane. These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 5-7 and 18 are directed to a judicial exception.
Claims 8-9 and 19-20 recite a method and apparatus for only selecting a combination of a pull-out lane and a pull-in lane.  These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering and selection and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 8-9 and 19-20 are directed to a judicial exception.
Claim 11 recites a method for determination a rotation angle for the vehicle to approach the target lane center. These claims when given broadest reasonable interpretation are merely directed towards a mathematical concept for determining rotation angle for the vehicle 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 13, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiland et al. U.S. Patent No. 2010/0312527 (“Weiland”).
Regarding claim 1 as best understood, Weiland discloses a lane center line determining method, the method performed by a server, and the method comprising: 
obtaining a target lane in a first road segment from a database, the first road segment being a road segment having a changed lane quantity, the target lane being an added or subtracted lane, (see at least [Fig. 9] #214 AND [¶ 0085] FIG. 9 shows several possible paths, labeled 240, 242 and 244, that a vehicle could legally take when traveling from the left turn lane 214 on the road segment 202 onto the lane 234 on the road segment 206. Each of these several possible paths is a legal path. AND [¶ 0018] A first embodiment relates to a method for representing roads, and in particular road lanes, in a database that contains data that represent a road network in a geographic region…) 	
two side lane lines of the target lane being respectively connected to two side lane lines of a first lane at two endpoints of a first end of the target lane, the two side lane lines of the target lane intersecting at an intersection point at a second end of the target lane and the intersection point being connected to a side lane line of a second lane; (see at least [Fig. 9] #214) 

    PNG
    media_image1.png
    289
    454
    media_image1.png
    Greyscale

Fig. 1: FIG. 9 shows the intersection depicted in FIG. 7 with several valid vehicle paths for a transversal of the inter section from one lane to another, illustrating that the transversal has a low confidence rating. (Reference: Weiland)

obtaining target lane information from the database, the target lane information comprising:
locations of the two endpoints of the first end of the target lane, a location of the intersection point at the second end of the target lane, and a location of a lane center point of a neighboring lane of the target lane, (see at least [Fig. 7] #214 AND [¶ 0081] (For the sake of clarity, FIG. 7 illustrates the maneuvers from only the three lanes 210, 212, and 214 that enter the intersection 200 from the road segment 202. It is understood that the intersection object that represents the intersection 200 would include all the maneuvers from all the lanes from all the rest of the road segments that enter the intersection.)) 
determining for the second end of the target lane, the lane center point of the neighboring lane of the target lane as a center endpoint of the second end of the target lane, the lane center point of the neighboring lane being a midpoint between the intersection point and a mapping point of the intersection point, the intersection point and the mapping point of the intersection point being respectively located on two side lane lines of the neighboring lane, and a connecting line between the intersection point and the mapping point of the intersection point being perpendicular to a travelling direction of the neighboring lane; (see at least [Fig. 7] AND [¶ 0081] Referring to FIG. 6, the intersection object 100 includes a maneuver list 100(4). The maneuver list 100(4) includes entries for all the reasonable, legal transversals from a lane entering the represented intersection to a lane leaving the represented intersection. For example, referring to FIG. 7, the maneuvers from three of the lanes 210, 212 and 214 entering the intersection 200 are shown. The lane 210 that enters the intersection 200 has one maneuver 220 onto the lane 222 and another maneuver 224 onto the lane 226. The lane 212 that enters the intersection 200 has only one maneuver 228, i.e., onto the lane 230. Likewise, the lane 214 that enters the intersection 200 has one maneuver 232 onto the lane 234.)
determining a lane center line of the target lane by using the center endpoint of the first end of the target lane and the center endpoint of the second end of the target lane as two endpoints of the lane center line of the target lane; and (see at least [Fig. 7] #210 - #220 AND #214 - #232)

    PNG
    media_image2.png
    617
    857
    media_image2.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

storing information of the two endpoints of the determined lane center line and the target lane in the database (see at least [claim 1] storing in the road database data representations of physical road lanes; associating with each data representation of a physical road lane data indicating start and end points of the represented physical road lane…)

Regarding claim 5 as best understood, Weiland discloses the method according to claim 4, wherein the supplementing the lane line absent in the first road segment according to the lane lines of the two side neighboring road segments connected to the first road segment further comprises: 
determining a first lane line endpoint, the first lane line endpoint being an endpoint of a lane line in a first neighboring road segment close to the first road segment; determining a second lane line endpoint, the second lane line endpoint being endpoint at #214 and start-point at #234)

    PNG
    media_image3.png
    702
    601
    media_image3.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

connecting the first lane line endpoint to the selected second lane line endpoint to form a lane line, wherein a quantity of lanes of the first neighboring road segment is greater than a quantity of lanes of the second neighboring road segment (see at least [Fig. 7] #232).

Regarding claim 6 as best understood, Weiland discloses the method according to claim 1, wherein the method further comprises: determining a non-target lane, the non-target lane being a lane other than the target lane in the first road segment and any lane in the second road 


    PNG
    media_image2.png
    617
    857
    media_image2.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

Regarding claim 7 as best understood, Weiland discloses the method according to claim 6, wherein the using, for any non-target lane, the center line of two side lane lines of the non-target lane the lane center line of the non-target lane further comprises: 
obtaining, for any non-target lane, at least two groups of sampling points on the two side lane lines of the non-target lane, wherein each of the at least two groups of sampling points comprises a first sampling point and a second sampling point, each of the first sampling point and the second sampling point is located on one of the two lane lines of the non-target lane, and a connecting line between the first sampling point and the second sampling point is perpendicular to a travelling direction of the non-target lane; obtaining a midpoint between the first sampling point and the second sampling point; and sequentially connecting midpoints between the groups of start-point at #210, and midpoint at #226 or at #220)

    PNG
    media_image3.png
    702
    601
    media_image3.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

Regarding claim 13 as best understood, Weiland discloses lane center line determining apparatus, comprising: at least one memory configured to store computer program code; and at least one a processor configured to access the at least one memory and operate according to the computer program code comprising: code configured to cause the at least one processor to: 
obtain a target lane in a first road segment from a database, the first road segment being a road segment having a changed lane quantity, the target lane being an added or subtracted lane, (see at least [Fig. 9] #214 AND [¶ 0085] FIG. 9 shows several possible paths, labeled 240, 242 and 244, that a vehicle could legally take when traveling from the left turn lane 214 on the road segment 202 onto the lane 234 on the road segment 206. Each of these several possible paths is a legal path. AND [¶ 0018] A first embodiment relates to a method for representing roads, and in particular road lanes, in a database that contains data that represent a road network in a geographic region…)
two side lane lines of the target lane being respectively connected to two side lane lines of a first lane at two endpoints of a first end of the target lane, the two side lane lines of the target lane intersecting at an intersection point at a second end of the target lane and the intersection point being connected to a side lane line of a second lane; and (see at least [Fig. 9] #214)


    PNG
    media_image1.png
    289
    454
    media_image1.png
    Greyscale

Fig. 1: FIG. 9 shows the intersection depicted in FIG. 7 with several valid vehicle paths for a transversal of the inter section from one lane to another, illustrating that the transversal has a low confidence rating. (Reference: Weiland)


obtain related information of the target lane from the database, the related information comprising: 
locations of the two endpoints of the first end of the target lane, a location of a lane center point of a neighboring lane of the target lane, (see at least [Fig. 7] #214 AND [¶ 0081] (For the sake of clarity, FIG. 7 illustrates the maneuvers from only the three lanes 210, 	212, and 214 that enter the intersection 200 from the road segment 202. It is understood that the intersection object that represents the intersection 200 would include all the maneuvers from all the lanes from all the rest of the road segments that enter the intersection.))
first determining code configured to cause the at least one processor to determine, for the first end of the target lane, a midpoint of the two side lane lines of the target lane at the two endpoints of the first end of the target lane as a center endpoint of the first end of the target lane; second determining code configured to cause the at least one processor to determine, for the second end of the target lane, the lane center point of the neighboring lane of the target lane as a center endpoint of the second end of the target lane, the lane center point of the neighboring lane being a midpoint between the intersection point and a mapping point of the intersection point, the intersection point and the mapping point of the intersection point being respectively located on two side lane lines of the neighboring lane, and a connecting line between the intersection point and the mapping point of the intersection point being perpendicular to a travelling direction of the neighboring lane; and (see at least [Fig. 7] AND [¶ 0081] Referring to FIG. 6, the intersection object 100 includes a maneuver list 100(4). The maneuver list 100(4) includes entries for all the reasonable, legal transversals from a lane entering the represented intersection to a lane leaving the represented intersection. For example, referring to FIG. 7, the maneuvers from three of the lanes 210, 212 and 214 entering the intersection 200 are shown. The lane 210 that enters the intersection 200 has one maneuver 220 onto the lane 222 and another maneuver 224 onto the lane 226. The lane 212 that enters the intersection 200 has only one maneuver 228, i.e., onto the lane 230. Likewise, the lane 214 that enters the intersection 200 has one maneuver 232 onto the lane 234.
third determining code configured to cause the at least one processor to determine a lane center line of the target lane by using the center endpoint of the first end of the target lane and the center endpoint of the second end of the target lane as two endpoints of the lane center line of the target lane and (see at least [Fig. 7] #210 - #220 AND #214 - #232)

    PNG
    media_image2.png
    617
    857
    media_image2.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

store information of the two endpoints of the determined lane center line and the target lane in the database (see at least [claim 1] storing in the road database data representations of physical road lanes; associating with each data representation of a physical road lane data indicating start and end points of the represented physical road lane…)

Regarding claim 18
determine a non-target lane, the non-target lane being a lane other than the target lane in the first road segment and any lane in a second road segment; and use, for any non-target lane, a center line of two side lane lines of the non-target lane as a lane center line of the non-target lane (see at least [Fig. 7] #210 AND #220)


    PNG
    media_image2.png
    617
    857
    media_image2.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

Regarding claim 22 as best understood, Weiland discloses a lane center line determining method, the method being performed by a server, the method comprising:
receiving location information sent by user equipment- and obtaining navigation data corresponding to a road segment including the location information from a database, wherein the navigation data comprises information of a lane center line of a target lane in the road segment; and (see at least [¶ 0026] In a present embodiment, the driver assistance sys tems 44 include or use a road database 60. The road database 60 includes a data representation of the road network in the geographic region in which the vehicle 40 is traveling. In a Dec. 9, 2010 present embodiment, the road database 60 includes data that indicate the positions of the roads, the intersections of roads, and the locations of lanes, as well as other information.)
a quantity of lanes in the road segment being changed, the target lane being an added or subtracted lane, and the lane center line of the target lane in the road segment being determined by the server; and (see at least [Fig. 9] #214 AND [¶ 0085] FIG. 9 shows several possible paths, labeled 240, 242 and 244, that a vehicle could legally take when traveling from the left turn lane 214 on the road segment 202 onto the lane 234 on the road segment 206. Each of these several possible paths is a legal path. AND [¶ 0018] A first embodiment relates to a method for representing roads, and in particular road lanes, in a database that contains data that represent a road network in a geographic region…)
returning the navigation data corresponding to the road segment to the user equipment (see at least [¶ 0030] The navigation data 80 are used by navigation-related applications, such as route calculation, route guidance, destination selection, and map display. The navigation data 80 represent the aspects of roads that are important for these functions, such as which roads connect to each other, road names, speed limits along roads, address ranges along roads, and so on.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Rubin et al. U.S. Pub. No. 2013/0282277 (“Rubin”).
Regarding claim 2 as best understood, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
However, Rubin teaches the method according to claim 1, wherein the determining the lane center line of the target lane by using the center endpoint of the first end of the target lane and the center endpoint of the second end of the target lane as two endpoints of the lane center line of the target lane comprises: 
determining control points of a first Bezier curve; determining sampling points on the first Bezier curve according to the control points of the first Bezier curve; and (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
sequentially connecting the sampling points on the first Bezier curve to obtain the first Bezier curve, and using the first Bezier curve as the lane center line of the target lane (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)


    PNG
    media_image4.png
    569
    384
    media_image4.png
    Greyscale

Fig. 3: FIG.9 shows an example of how location dots are be used to create lane maps. (Reference: Rubin)

Thus, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Rubin teaches the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points 

Regarding claim 14 as best understood, Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
However, Rubin teaches the apparatus according to claim 13, wherein the third determining code further comprises:
a first determining unit configured to cause the at least one processor to determine control points of a first Bezier curve; (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
a second determining unit configured to cause the at least one processor to determine sampling points on the first Bezier curve according to the control points of the first Bezier curve; and a third determining unit configured to cause the at least one processor to sequentially connect the sampling points on the first Bezier curve to FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)


    PNG
    media_image4.png
    569
    384
    media_image4.png
    Greyscale

Fig. 3: FIG.9 shows an example of how location dots are be used to create lane maps. (Reference: Rubin)

Thus, Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Rubin teaches the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.

Claims 4, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of ANSARI et al. U.S. Pub. No. 2016/0358477 (“ANSARI”).
Regarding claim 4 as best understood, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
However, ANSARI teaches the method according to claim 1, wherein the obtaining the target lane in the first road segment further comprises: based on determining that a lane line is absent in the first road segment, supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment; and determining the target lane according to lane lines in the first road segment (see at least [¶ 0213] At some point, the lead vehicle may determine that the lane information has become unavailable or unreliable. For example, severe fog may be present and severely affect the lane markings. In other examples, the vehicle may no longer be able to detect the lane markings on the road, the vehicle may detect contradictory lane markings on the road, the vehicle may no longer be able to determine a geographic location of the vehicle, and/or the vehicle may not be able to access a predetermined map of the road. Other examples are possible as well. In response to determining that the lane information has become unavailable or unreliable, the computer system may use at least one sensor to monitor at least one neighboring vehicle, such as a neighboring vehicle in a neighboring lane or a neighboring vehicle behind the vehicle that is part of the flock. The computer system may then control the vehicle to maintain a distance between the vehicle and the at least one neighboring vehicle to be at least a predetermined minimum distance and even if the vehicle is unable to rely on the lane information to estimate a location of the lane on the road, the vehicle may avoid colliding with the at least one neighboring vehicle.)
Thus, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. ANSARI teaches supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiland and incorporate the teachings of ANSARI by supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment. Doing so allows for accurately realizing road and lane information.

Regarding claim 16 as best understood, Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
However, ANSARI teaches the apparatus according to claim 13, wherein the obtaining code further comprises: based on the obtaining code determining that a lane line is absent in the first road segment, a lane line supplementing unit is configured to cause the at least one processor to supplement the lane line lacked absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment; and a lane obtaining unit; configured to cause the at least one processor to determine the target lane according to lane lines in the first road segment (see at least [¶ 0213] At some point, the lead vehicle may determine that the lane information has become unavailable or unreliable. For example, severe fog may be present and severely affect the lane markings. In other examples, the vehicle may no longer be able to detect the lane markings on the road, the vehicle may detect contradictory lane markings on the road, the vehicle may no longer be able to determine a geographic location of the vehicle, and/or the vehicle may not be able to access a predetermined map of the road. Other examples are possible as well. In response to determining that the lane information has become unavailable or unreliable, the computer system may use at least one sensor to monitor at least one neighboring vehicle, such as a neighboring vehicle in a neighboring lane or a neighboring vehicle behind the vehicle that is part of the flock. The computer system may then control the vehicle to maintain a distance between the vehicle and the at least one neighboring vehicle to be at least a predetermined minimum distance and even if the vehicle is unable to rely on the lane information to estimate a location of the lane on the road, the vehicle may avoid colliding with the at least one neighboring vehicle.)
Thus, Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. ANSARI teaches supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiland and incorporate the teachings of ANSARI by supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment. Doing so allows for accurately realizing road and lane information.

Regarding claim 17 as best understood, Weiland discloses the apparatus according to claim 16, wherein the lane line supplementing unit is further configured to cause the at least one processor to:
determine a first lane line endpoint, the first lane line endpoint being an endpoint of a lane line in a first neighboring road segment close to the first road segment; determine a second lane line endpoint, the second lane line endpoint being an endpoint of a lane line in a second neighboring road segment close to the first road segment; 	select, for any first lane line endpoint, a second lane line endpoint at the shortest distance from the first lane line endpoint; and (see at least [Fig. 7] endpoint at #214 and start-point at #234)

    PNG
    media_image3.png
    702
    601
    media_image3.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)


connect the first lane line endpoint to the selected second lane line endpoint to form a lane line, wherein a quantity of lanes of the first neighboring road segment is greater than a quantity of lanes of the second neighboring road segment (see at least [Fig. 7] #232).

Regarding claim 24 as best understood, Weiland discloses a non-transitory computer readable medium for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment.
However, ANSARI teaches a non-transitory computer readable storage medium, storing machine-readable instructions, the machine-readable instructions being capable of being executed by a processor to implement the method according to claim 1 (see at least [¶ 0260] Subsequently, the customized insurance rate can then be sent from an insurance provider to an owner/driver of the vehicle (e.g., in form of an insurance bid) at 5008. For example, the insurance rate can be determined and represented upon the driver via the display or controller in the vehicle. A processor that executes the computer executable components stored on a storage medium can be employed. In an embodiment, the monitoring unit can communicate with an insurance company {e.g., continuous communication) and obtain an insurance rate directly. The system can be configured to customize the insurance based on the obtained insurance rates and present to the dirver and make appropriate modification to the display automatically.)
Thus, Weiland discloses a computer readable medium for obtaining target lane information for a vehicle along a road segment. ANSARI teaches supplementing the lane line 
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiland and incorporate the teachings of ANSARI by supplementing the lane line absent in the first road segment according to lane lines of two side neighboring road segments connected to the first road segment. Doing so allows for accurately realizing road and lane information.

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Habu et al. U.S. Patent No. 10,688,997 (“Habu”).
Regarding claim 8 as best understood, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the method selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection.
However, Habu teaches the method according to claim 1, wherein the method further comprises: 
selecting a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection, wherein the communication attribute is an attribute that a vehicle pulls in to the intersection from the pull-out lane and enters the pull-in lane through the intersection; and (see at least [claim 1] determine whether or not the first path and the second path intersect with each other; determine that the lanes merge with each other in front of the own vehicle, based on determining that the first path and the second path intersect with each other; output a merging determination signal that indicates whether the lanes are determined to merge with each other in front of the own vehicle, the merging determination signal being output to at least one of an alarm unit and a vehicle control unit to perform at least one of an alarm output and a vehicle control based on whether the lanes are determined to merge with each other in front of the own vehicle…)
determining, for each combination of a pull-out lane and a pull-in lane according to a first endpoint of a lane center line of the pull-out lane at the intersection and a second endpoint of a lane center line of the pull-in lane at the intersection, a travelling path connecting the first endpoint to the second endpoint (see at least [Fig. 3] AND [col. 5, line 11-26] As shown in FIG. 3, FIG. 5, and FIG. 7, when the traveling path of the selected adjacent vehicle MB is longer than a predetermined distance, the second path generation section 22 defines the traveling path of the selected adjacent vehicle MB as an adjacent path. That is, the second path generation section 22 defines the traveling path, along which the adjacent vehicle MB has actually run, as an adjacent path. In addition, as shown in FIG. 4 and FIG. 6, when the selected traveling path of the adjacent vehicle MB is not longer than the predetermined distance, the second path generation section 22 extends the selected traveling path to generate a predicted path that is a prospective traveling path of the adjacent vehicle MB. Then, the second path generation section 22 defines the predicted path of the preceding adjacent vehicle MB as an adjacent path.)

    PNG
    media_image5.png
    557
    643
    media_image5.png
    Greyscale

Fig. 4: FIG. 3 is a diagram showing intersection of a traveling path of a preceding vehicle and a traveling path of an adjacent vehicle. (Reference: Habu)

Thus, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Habu teaches the method selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiland and incorporate the teachings of Habu and include selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection. Doing so allows for the driver to easily navigate through a road environment by selecting a from a pull-out or pull-in lane.

Regarding claim 9 as best understood, Weiland discloses the method according to claim 8, wherein the selecting the combination of the pull-out lane and the pull-in lane and having the communication attribute at an the intersection further comprises:
determining, for each pull-out lane of the intersection, a search area corresponding to the pull-out lane according to a pull-out attribute of the pull-out lane, wherein the pull-out attribute comprises at least one of turning right, turning left, going straight,  (see at least (see at least [Fig. 7] #210, #212 AND #214) 
    PNG
    media_image2.png
    617
    857
    media_image2.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. (Reference: Weiland)

searching the search area corresponding to the pull-out lane to obtain a pull-in lane having the communication attribute relative to the pull-out lane (see at least [¶ 0103] The adjacency attributes of a transitioning lane would indicate what features are located next to the transitioning lane. A data entity that represents a transitioning lane may also include a centerline. The centerline of a transitioning lane may be determined from the actual physical dimensions of the transitioning lane or alternatively the centerline may be estimated from the start and end points of the transitioning lane.)

Regarding claim 19 as best understood, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the 
However, Habu teaches the apparatus according to any one of claim 13 further comprising:
a combination selection code configured to cause the at least one processor to select a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection, wherein the communication attribute is an attribute that a vehicle pulls in to the intersection from the pull-out lane and enters the pull-in lane through the intersection; and (see at least [claim 1] determine whether or not the first path and the second path intersect with each other; determine that the lanes merge with each other in front of the own vehicle, based on determining that the first path and the second path intersect with each other; output a merging determination signal that indicates whether the lanes are determined to merge with each other in front of the own vehicle, the merging determination signal being output to at least one of an alarm unit and a vehicle control unit to perform at least one of an alarm output and a vehicle control based on whether the lanes are determined to merge with each other in front of the own vehicle…)
a path determining code configured to cause the at least one processor to determine, for each combination of a pull-out lane and a pull-in lane and according to a first endpoint of a lane center line of the pull-out lane at the intersection and a second endpoint of a lane center line of the pull-in lane at the intersection, a travelling path connecting the first endpoint to the second endpoint (see at least [Fig. 3] AND [col. 5, line 11-26] As shown in FIG. 3, FIG. 5, and FIG. 7, when the traveling path of the selected adjacent vehicle MB is longer than a predetermined distance, the second path generation section 22 defines the traveling path of the selected adjacent vehicle MB as an adjacent path. That is, the second path generation section 22 defines the traveling path, along which the adjacent vehicle MB has actually run, as an adjacent path. In addition, as shown in FIG. 4 and FIG. 6, when the selected traveling path of the adjacent vehicle MB is not longer than the predetermined distance, the second path generation section 22 extends the selected traveling path to generate a predicted path that is a prospective traveling path of the adjacent vehicle MB. Then, the second path generation section 22 defines the predicted path of the preceding adjacent vehicle MB as an adjacent path.)


    PNG
    media_image5.png
    557
    643
    media_image5.png
    Greyscale

Fig. 4: FIG. 3 is a diagram showing intersection of a traveling path of a preceding vehicle and a traveling path of an adjacent vehicle. (Reference: Habu)
Thus, Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Habu teaches the apparatus selecting and determining a combination of a pull-out lane and a pull-in lane having a communication attribute at an intersection.


Regarding claim 20 as best understood, Weiland discloses the apparatus according to claim 19, wherein the combination selection code further comprises:
an area determining unit configured to cause the at least one processor to determine, for each pull-out lane of the intersection, a search area corresponding to the pull-out lane according to a pull-out attribute of the pull-out lane, wherein the pull-out attribute comprises at least one of turning right, turning left, going straight, and making a U-turn; and (see at least (see at least [Fig. 7] #210, #212 AND #214)

    PNG
    media_image2.png
    617
    857
    media_image2.png
    Greyscale

Fig. 2: FIG. 7 is an illustration of an intersection showing several transversals thereof from some of the lanes that lead into the intersection. 
a lane search unit configured to cause the at least one processor to search the search area corresponding to the pull-out lane to obtain a pull-in lane having the communication attribute relative to the pull-out lane (see at least [¶ 0103] The adjacency attributes of a transitioning lane would indicate what features are located next to the transitioning lane. A data entity that represents a transitioning lane may also include a centerline. The centerline of a transitioning lane may be determined from the actual physical dimensions of the transitioning lane or alternatively the centerline may be estimated from the start and end points of the transitioning lane.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Habu as applied to claim 9 above, and further in view of Isaji et al. U.S. Patent No. 9,043,088 (“Isaji”).
Regarding claim 11 as best understood, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the method of determining a rotation angle for the vehicle to turn about for navigating to pull-in to the target lane.
However, Isaji teaches the method according to claim 9, wherein the searching the search area corresponding to the pull-out lane to obtain a pull-in lane having the communication attribute relative to the pull-out lane further comprises: 
calculating, for each pull-in lane in the search area corresponding to the pull-out lane, a direction rotation angle deviation and a location included angle deviation that correspond to the pull-in lane, wherein the direction rotation angle deviation is an absolute value of a difference between a direction rotation angle and an ideal When the own vehicle is traveling in a straight road segment of the virtual road outline outside a curve, the steering angle 0 required to bring the own vehicle back to the center line between the boundaries of the straight road segment is derived from Eq. 6, Eq. 7, Eq.8, and Eq.9. The vehicle control ECU 10 may thus be responsible for steering angle correction means.) Isaji et al. U.S. Patent No. 9,043,088 (“Isaji”)


    PNG
    media_image6.png
    264
    895
    media_image6.png
    Greyscale

Fig. 5: FIG. 39 shows an example of steering angle correction of the own vehicle when the own vehicle is present in a curved road segment

determining based on the direction rotation angle deviation and the location included angle deviation that correspond to the pull-in lane satisfying a preset condition, that the pull-in lane has the communication attribute relative to the pull-out lane (see at least [col. 29, line 34-38 and 41-50] The parameter Nin Eq. 6 is a ratio (constant) of the steering angle 0 to the tire turning angle Θ. Θ_c in Eq. 6, which is defined by Eq.7, is a tire turning angle that is required to bring the own vehicle back to the centerline between the boundaries of the straight road segment of the virtual road outline… Θ_1 in Eq. 7, which is defined by Eq. 8, is a tire turning angle required to set an angle between the traveling direction of the own vehicle and the centerline of the straight road segment of the virtual road outline to zero (see FIG. 37). The centerline of the straight road segment is equidistant from both the boundaries of the straight road segment. 0 2 in Eq. 7, which is defined by Eq. 9, is a tire turning angle required to set an lateral deviation of the lateral center of the own vehicle from the centerline of the straight road segment of the virtual road outline to zero (see FIG. 37).)
Thus, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Isaji teaches method of determining a rotation angle for the vehicle to turn about for navigating to pull-in to the target lane.
Therefore, it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weiland and incorporate the teachings of Isaji and include determining a rotation angle for the vehicle to turn about for navigating to pull-in to the target lane. Doing so allows for efficient pulling-in of the vehicle towards the target lane, while keeping a lane-centered position.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiland in view of Habu as applied to claim 9 and 19 above, and further in view of Rubin et al. U.S. Pub. No. 2013/0282277 (“Rubin”).
Regarding claim 12 as best understood, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.

determining control points of a second Bezier curve; determining sampling points on the second Bezier curve according to the control points of the second Bezier curve; and (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
sequentially connecting the sampling points on the second Bezier curve to obtain the second Bezier curve, and using the second Bezier curve as the travelling path connecting the first endpoint to the second endpoint (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)


    PNG
    media_image4.png
    569
    384
    media_image4.png
    Greyscale

Fig. 3: FIG.9 shows an example of how location dots are be used to create lane maps. (Reference: Rubin)

Thus, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Rubin teaches the method for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.
 
Regarding claim 21 as best understood, Weiland discloses an apparatus for obtaining target lane information for a vehicle along a road segment. Weiland fails to explicitly disclose the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.

a fourth determining unit; configured to cause the at least one processor to determine control points of a second Bezier curve; (see at least [¶ 0542] A second preferred embodiment is to include elevation in lane information. For relatively linear lane (segments) a starting and ending elevation may be used, although a Bezier or B-spline point at each end is preferred. For most under- and over-passes, a small set of Bezier of B-spline curves in the vertical plane are preferred. Typically three such points (each with a center location and two control points), one at the maximum (or minimum) of the overpass (or underpass), plus one each at appropriately chosen side locations are adequate. The data in the Bezier of B-spline curves should use the same 10-bit format described above.)
a fifth determining unit configured to cause the at least one processor to determine sampling points on the second Bezier curve according to the control points of the second Bezier curve; and a sixth determining unit configured to cause the at least one processor to sequentially connect the sampling points on the second Bezier curve to obtain the second Bezier curve, and use the second Bezier curve as the travelling path connecting the first endpoint to the second endpoint (see at least [Fig. 9] AND [¶ 0532] FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlies with the arrows show potential lanes.)


    PNG
    media_image4.png
    569
    384
    media_image4.png
    Greyscale

Fig. 3: FIG.9 shows an example of how location dots are be used to create lane maps. (Reference: Rubin)

Thus, Weiland discloses a method for obtaining target lane information for a vehicle along a road segment. Rubin teaches the apparatus for determining a control points along a parametric curve, a Bezier curve, in order to determine sampling points along vehicle path along the road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the invention disclosed by Weiland and incorporate the teachings of Rubin and incorporate a parametric curve including sampling points for the vehicle to operate along while navigating through a lane. Doing so allows for the vehicle to efficiently navigate along a lance center using parametric sampling points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668